949 F.2d 399
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David M. ESTES, Plaintiff-Appellant,v.CITY OF SEATTLE, Defendant-Appellee.
No. 90-35399.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1991.*Decided Dec. 4, 1991.

Before EUGENE A. WRIGHT, HUG and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
David M. Estes appeals pro se from an order of the District Court of Western Washington dismissing for lack of jurisdiction his petition for review of a state court decision.


3
Estes originally brought his action in King County Superior Court in Washington State.   After decisions against Estes in that court and in the state appellate court, the Supreme Court of Washington denied certiorari.   Estes appealed that decision to the Western District of Washington.


4
We affirm the district court's dismissal for lack of jurisdiction.   Estes may not appeal rulings of the Washington State courts to either the federal district court or to the Ninth Circuit Court of Appeals.   The federal courts lack jurisdiction to consider such an appeal.   Elks Nat'l Foundation v. Weber, 942 F.2d 1480, 1483 (9th Cir.1991) (quoting  District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983));   Allah v. Superior Court, 871 F.2d 887, 890-91 (9th Cir.1989).


5
We decline Estes' invitation to avoid this rule by construing his action in the federal courts as a separate complaint.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3